Case 2:18-cv-00546-JRG Document 59-19 Filed 09/12/19 Page 1 of 1 PageID #: 3291




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION



  CANON, INC.,

                  Plaintiff,                         Civil Action No. 2:18-cv-00546-JRG
  vs.

  TCL ELECTRONICS HOLDINGS LTD.,                     JURY TRIAL DEMANDED
  TCL CORPORATION,
  SHENZHEN NEW TECHNOLOGIES CO.
  LTD.,
  TCL KING ELECTRICAL APPLIANCE
  (HUIZHOU) CO. LTD.,
  TCL KING ELECTRONICS (CHENGDU)
  CO., LTD.,
  TCL KING ELECTRICAL APPLIANCES
  (NANCHANG) CO., LTD.,
  TCL TONGLI ELECTRONICS (HUIZHOU)
  CO., LTD., and
  TONLY ELECTRONICS HOLDINGS LTD.

                   Defendants.



                                               ORDER

        Before the Court is Defendants’ Motion to Transfer Venue to the Northern District of

 California (“Motion”). Being well-advised and having fully considered the Motion, the Court finds

 that the Motion is GRANTED. It is therefore

        ORDERED that this case, Civil Action No. 2:18-cv-00546 is transferred to the United

 States District Court for the Northern District of California.




 ORDER – Solo Page
